NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted January 20, 2011
                                  Decided January 20, 2011

                                            Before

                             RICHARD A. POSNER, Circuit Judge 

                             TERENCE T. EVANS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No.  10‐1186

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Indiana,
                                                 Hammond Division.
       v.
                                                 No. 2:08cr88‐014
DARRYL D. TAYLOR, 
    Defendant‐Appellant.                         Rudy Lozano,
                                                 Judge.

                                          O R D E R

        Darryl Taylor was living in Colorado and supplying methamphetamine to
coconspirators in Indiana from early 2005 until his indictment in 2008.  Twice during that
period, in Kansas and then Iowa, police stopped and searched his car, finding more than a
kilogram total of methamphetamine.  He was charged with a drug conspiracy in the
Northern District of Indiana, see 21 U.S.C. §§ 846, 841(a)(1), and stipulated that the crime
involved at least 500 grams of a mixture containing methamphetamine.  By statute that
amount was enough to trigger a minimum prison term of 10 years, id. § 841(b)(1)(A)(viii),
though Taylor already had two felony drug convictions which, at the prosecutor’s
discretion, could have been used to enhance the minimum to life, see id. §§ 841(b)(1)(A)(viii),
851.  The government relinquished that enhancement as part of a plea agreement, and
No.  10‐1186                                                                             Page 2

Taylor in turn acknowledged that he faced at least 10 years in prison and promised not to
appeal his conviction or sentence on any ground other than a claim of ineffective assistance
relating “directly” to the appeal waiver or its negotiation.  The district court sentenced
Taylor to 10 years, to be followed by 5 years of supervised release.

        Despite that waiver Taylor directed retained counsel to file a notice of appeal, and
afterward the lawyer withdrew when Taylor accused him of being deficient.  We appointed
substitute counsel, but the new lawyer represents that the appeal is frivolous and moves to
withdraw under Anders v. California, 386 U.S. 738 (1967).  Taylor has not accepted our
invitation to comment on counsel’s submission.  See CIR. R. 51(b).  We confine our review to
the potential issue discussed in counsel’s facially adequate brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

        Taylor has told appellate counsel that his former lawyer coerced his guilty plea by
failing to timely share discovery materials received from the prosecutor, spending
inadequate time exploring the underlying facts and filing motions, and talking with him too
infrequently, including during plea negotiations.  Appellate counsel cannot find factual
support in the record for these complaints, none of which specifically target counsel’s
performance in negotiating or recommending the appeal waiver.  The district court
discussed the waiver at length during the plea colloquy, see FED. R. CRIM. P. 11(b)(1)(N), and
under oath Taylor assured the court that he had read and discussed the waiver with former
counsel, that he understood the waiver and did not have questions, and that he was
agreeing to it voluntarily.  Those averments imply dim prospects for success, Hutchings v.
United States, 618 F.3d 693, 699‐700 (7th Cir. 2010); United States v. Peterson, 414 F.3d 825,
826‐27 (7th Cir. 2005), but as appellate counsel observes, direct appeal is the wrong time for
the claim.   Complaints about a lawyer’s performance in the district court are better saved
for collateral review, where it is possible to make a record of the reasons underlying
counselʹs choices and tactics.  See Massaro v. United States, 538 U.S. 500, 504 (2003); United
States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.